IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 99-60826
                          Summary Calendar
                       _____________________


HARRY W. VINSON; BRAD VINSON,

                                               Plaintiffs-Appellants,

                                versus

DOROTHY COLOM; WILLIAM (BILL) BENSON,
His Agents and Assigns and His
Insurance Carrier, State Farm Fire
Casualty Co.; STATE FARM FIRE AND
CASUALTY COMPANY; FRED M. BUSH, JR.,
His Agents and Assigns and His
Insurance Carrier to be named after
discovery; KAY TRAPP, Her Agents and
Assigns and Her Insurance Carrier to
be named after discovery; PHELPS DUNBAR
LLP LAW FIRM, Their Agents and Assigns
and Their Insurance Carrier to be named
after discovery,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                 Northern District of Mississippi
                      USDC No. 1:99-CV-98-B-D
_________________________________________________________________

                           July 27, 2000

Before JOLLY, HIGGINBOTHAM, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       The plaintiffs appeal the district court’s Fed. R. Civ. P.

12(b)(6) dismissal of their civil rights complaint pursuant to 42

U.S.C. §§ 1983 and 1985(3), as well as the district court’s order

requiring them to obtain prior permission before filing any other

action in the district court.            The plaintiffs’ complaint alleged

that    the   defendants     conspired       to    deprive   them      of   various

constitutional rights by having Mississippi Chancery Court Judge

Dorothy Colom appoint William Benson as conservator of Woodrow W.

Vinson.

       “Federal courts, both trial and appellate, have a continuing

obligation       to   examine     the    basis     for   their    subject-matter

jurisdiction.”        MCG, Inc. v. Great W. Energy Corp., 896 F.2d 170,

173 (5th Cir. 1990).         “The issue may be raised by parties, or by

the court sua sponte, at any time.”               Id.

       Federal    district      courts   lack     jurisdiction    to    engage   in

appellate review of state court judgments.               See Dist. of Columbia

Court of Appeals v. Feldman, 460 U.S. 462, 476, 482 (1983); Rooker

v.   Fidelity     Trust   Co.,    263    U.S.     413,   415-16   (1923).        The

constitutional issues presented in the plaintiffs’ action are

inextricably intertwined with the Chancery Court’s order appointing

Benson as Vinson’s conservator.                 Accordingly, the plaintiffs’

action constituted a request that the district court review a state

court decision.        See United States v. Shepherd, 23 F.3d 923, 924




                                         2
(5th Cir. 1994). The district court’s dismissal of the plaintiffs’

complaint is therefore affirmed on the ground of lack of subject

matter jurisdiction.     See Sojourner T v. Edwards, 974 F.2d 27, 30

(5th Cir. 1992) (court of appeals may affirm district court’s

judgment on any basis supported by the record).

     The district court did not abuse its discretion in requiring

the plaintiffs to obtain prior permission before filing an action

in the district court.     Gelabert v. Lynaugh, 894 F.2d 746, 747-48

(1990).   A district court may enjoin future filings in order to

protect its jurisdiction and control its docket. Farguson v. MBank

Houston, N.A., 808 F.2d 358, 360 (5th Cir. 1986).   Pro se litigants

are not immune from the imposition of sanctions if they "harass

others, clog the judicial machinery with meritless litigation, and

abuse already overloaded court dockets."    Id. at 359.

     This is the plaintiffs’ second appeal from a district court

dismissal of claims challenging an order issued in Mississippi

Chancery Court Cause No. 96-0078/96-1110. See Vinson v. Colom, No.

99-60825 (5th Cir. June 16, 2000) (unpublished).     The plaintiffs

are warned that it is within this court's power under Fed. R. App.

P. 38 to impose sanctions upon parties who take frivolous appeals.

See Vinson v. Heckmann, 940 F.2d 114, 116 (5th Cir. 1991).

     The plaintiffs are also warned that it is inappropriate to

include derogatory personal comments about a district judge in




                                  3
documents filed with this court.     Such comments, even by pro se

plaintiffs, invite the striking of the documents in which they are

contained.   See Theriault v. Silber, 574 F.2d 197 (5th Cir. 1978).

                              AFFIRMED; SANCTIONS WARNINGS ISSUED.




                                 4